t c memo united_states tax_court walter raymond wilkerson and susan gee wilkerson petitioners v commissioner of internal revenue respondent docket no filed date walter raymond wilkerson pro_se william henck for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies additions to tax and a penalty in petitioners' and federal_income_tax as follows additions to tax penalty sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure --- big_number big_number --- --- dollar_figure section references are to the internal_revenue_code for the years under consideration and rule references are to the tax_court rules_of_practice and procedure after concession sec_1 by the parties the issues remaining for our consideration are whether petitioners are liable for delinquency and or negligence penalties for and or and whether petitioners have shown their entitlement to depreciation of cattle claimed on their schedule f for and findings of fact2 at the time their petition was filed petitioners who at all pertinent times were married had their legal residence at richmond virginia petitioners' joint federal_income_tax return was received by respondent on date and had an extended due_date of date petitioners' joint federal_income_tax return was received by respondent on respondent determined that petitioners are liable for an addition_to_tax under sec_6661 for at the trial petitioners did not mention this part of the determination in addition the parties were required to file briefs in a seriatim pattern with respondent filing the opening brief petitioners failed to file a brief in response to respondent's opening brief filed date due to their failure to mention the sec_6661 issue at trial and failure to provide argument and or explanation regarding it on brief we consider this issue abandoned and respondent's sec_6661 determination for is sustained the parties' stipulation of facts and exhibits are incorporated by this reference date and had an extended due_date of date petitioners did not file income_tax returns with the commonwealth of virginia for their or tax years on date petitioners provided an unsigned form_1040 for the taxable_year to respondent's revenue_agent who was examining petitioners' and taxable years the information on the unsigned date and the signed date returns was the same walter r wilkerson petitioner had been a certified_public_accountant since and he practiced including the preparation of tax returns during the years before the court during date petitioner was indicted on counts of scheming to defraud by forgery on u s treasury checks in violation of u s c sec_2 and and counts of mail fraud in violation of u s c sec_2 and petitioner pleaded guilty to one count of scheming to defraud by forgery on a u s treasury check in violation of u s c sec_2 and and on date was sentenced to serve months in a federal penitentiary petitioner deposited into a bank account over which he had control a client's federal tax_refund checks in the amounts of dollar_figure and dollar_figure during and respectively petitioners reported dollar_figure and dollar_figure respectively of the diverted client's refund checks as though it represented farming income on schedules f of their and federal_income_tax returns petitioners failed to report dollar_figure and dollar_figure of the diverted refund checks on petitioners' and income_tax returns respectively respondent correctly disallowed dollar_figure of cost_of_goods_sold claimed by petitioners on schedule f attached to their federal_income_tax return petitioners for failed to report taxable fee income from clients totaling dollar_figure petitioners did not fail to report dollar_figure in fee income from d d supply for as determined by respondent opinion we first consider whether petitioners are liable for the additions to tax under sec_6651 for their failure_to_file federal_income_tax returns for and sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a timely return unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be shown on the return for each month beyond the return's due_date not to exceed percent sec_6651 petitioners must show that their failure to timely file federal_income_tax returns for and was due to reasonable_cause and not due to willful neglect rule a 469_us_241 the parties here have stipulated that petitioners' and joint federal_income_tax returns were not received by respondent until more than months after their due dates as extended petitioners both of whom are experienced tax_return_preparers testified that they had also timely mailed returns to respondent and the returns that were received by respondent had been sent in response to notices from respondent respondent had no record of receiving any returns from petitioners for or other than the ones that were untimely received and the unsigned version that was received by respondent's agent the unsigned return received by respondent's agent would have also been more than months delinquent on the date received we do not accept petitioners' uncorroborated testimony that they had timely mailed returns to respondent they did not provide any details concerning the preparation and mailing of the returns and because they also failed to file state returns cannot corroborate the existence of a federal return's having been attached to timely state returns for the same taxable periods petitioners' suggestion that respondent did not receive their allegedly timely filed return sec_2 years in a row is uncorroborated and not credible accordingly we hold that petitioners are liable for 25-percent additions under sec_6651 for failing to timely file their and joint federal_income_tax returns next we consider whether petitioners are liable for a negligence addition under sec_6653 for and or a penalty under sec_6662 for for the addition amounts to percent of any underpayment and for the penalty amounts to percent of the portion of the underpayment attributable to negligence in that regard respondent determined that the entire underpayment is due to negligence negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners one of whom is a certified_public_accountant and both of whom have experience in tax_return preparation failed to report fee income and income from other sources in addition for each year petitioners reported a portion of diverted refund checks of a client as though it were income from farming from which in year they claimed a cost_of_goods_sold that they now concede their actions belie any possibility of reasonableness in this setting accordingly we hold that petitioners are liable for negligence for and with respect to the entire underpayment redetermined for finally petitioners claimed at trial that they are entitled to depreciation on cattle for and in support of their claim petitioners produced a check and a note each in the amount of dollar_figure and dated date on the memo portion of the check is written the explanation deposit for cows although petitioners alleged ownership of depreciable livestock they have not shown such livestock was acquired in addition petitioner who is an accountant did not provide any depreciation schedule or other records which would show the cost depreciation claimed and basis remaining of the assets petitioners have also failed to show that the animals were held for breeding or dairy purposes so as to be eligible for depreciation see eg rudolph inv corp v commissioner tcmemo_1972_129 we accordingly hold that petitioners have not shown their entitlement to depreciation of cattle for or to reflect the foregoing and concessions of the parties decision will be entered under rule
